Citation Nr: 1314223	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease, rated 20 percent prior to September 29, 2011, and 40 percent from September 29, 2011.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 1983. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A rating decision in December 2011 denied entitlement to a TDIU.

In February 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The July 2008 rating decision denied a rating in excess of 20 percent for the Veteran's lumbar spine disability.  While the appeal was pending, in a December 2011 supplemental statement of the case rating decision, a 40 percent rating was assigned for the disability at issue, effective from September 29, 2011.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A December 2011 rating decision granted service connection for right lower extremity radiculopathy, and assigned a 10 percent initial rating, effective from April 17, 2008.  No appeal was taken from the assignment of that initial rating.  As such, it has not been developed for appellate consideration.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Prior to September 29, 2011, the Veteran's lumbar spine disability was manifested by limitation of forward flexion to 60 degrees with pain starting at 30 degrees, limitation of extension to 20 degrees with pain beginning at 5 degrees, right lateral flexion to 28 degrees with pain from 20 degrees, left lateral flexion limited to 20 degrees with pain at 0 degrees, right lateral rotation limited to 50 degrees with pain at 40 degrees, and left lateral rotation limited to 40 degrees with pain starting at 30 degrees.  
 
2.  From September 29, 2011 forward, the Veteran's lumbar spine disability has been manifested by limitation of forward flexion to 10 degrees with pain beginning at 5 degrees, limitation of extension to 5 degrees with pain beginning at 0 degrees, bilateral flexion limited to 10 degrees with pain at 0 degrees, bilateral rotation limited to 10 degrees with pain starting at 5 degrees, and all motion being limited to 5 degrees after three repetitions.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no greater, for service-connected lumbar spine degenerative disc disease, prior to September 29, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease, from September 29, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in February 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule a VA examination and obtain SSA records.  A review of the post-remand record shows that the SSA records were received and the VA examination was conducted in September 2011.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the February 2011 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in May 2008, prior to the initial unfavorable AOJ decision dated in July 2008.  The Board observes that this notice, informed the Veteran that he must show that his service-connected disability had increased in severity, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The letter also advised him of the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  Therefore, the Board determines that the Veteran received all necessary VCAA notice prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with VA examinations.  The Veteran's VA treatment records and the reports of May 2008 and September 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board acknowledges that the May 2008 VA examiner indicated claims file review was not requested.  However, the Board determines that this fact alone does not render the examination inadequate as the examiner considered the Veteran's reported medical history which was consistent with the medical history outlined in the claims file.  Therefore, the Board finds the VA examination reports in this case are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath, the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected lumbar spine disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case, the present disability level is the primary concern, and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected lumbar spine disability has been assigned a 20 percent rating prior to September 29, 2011 and a 40 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  These ratings contemplate the Veteran's degenerative joint and disc disease, which manifest in compensable limitation of motion.  The Veteran contends that his symptomology is of a severity to support higher ratings.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012). 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The relevant medical evidence includes VA treatment records and the reports of May 2008 and September 2011 VA examinations.  Treatment records reflect that the Veteran receives pain management for his back symptoms.  However, they do not otherwise contain information relevant to the rating criteria.  

At the May 2008 VA examination, the Veteran had subjective complaints of constant dull, sometimes steady sharp pain in his back and reported a history of decreased motion, stiffness, weakness, and spasms.  Severe flare-ups were indicated to occur every two to three weeks, lasting one to two days.  The examiner observed tenderness and spasm, kyphosis, and an antalgic gait.  Range of motion was flexion to 60 degrees with pain starting at 30 degrees.  Extension was to 20 degrees with pain beginning at 5 degrees.  Right lateral flexion was to 28 degrees with pain from 20 degrees.  Left lateral flexion was to 20 degrees with pain at 0 degrees.  Right lateral rotation was to 50 degrees with pain at 40 degrees.  Left lateral rotation was to 40 degrees with pain starting at 30 degrees.  The Veteran could not do more than two repetitions due to pain.  

At the September 2011 VA examination, the Veteran reported flare-ups with weather changes that could immobilize him to the point that he could not reach the bathroom.  The examiner noted that the Veteran was having a significant flare that day.  Flexion was to 10 degrees with pain beginning at 5 degrees.  Extension was to 5 degrees with pain beginning at 0 degrees.  Bilateral flexion was to 10 degrees with pain at 0 degrees, and bilateral rotation was to 10 degrees with pain starting at 5 degrees.  All motion was limited to 5 degrees after three repetitions.  The examiner noted localized tenderness to palpation and guarding or muscle spasm severe enough to cause altered gait.  The examiner stated there was no intervertebral disc syndrome.  

Based on the above, the Board determines that a rating of 40 percent is appropriate for the entire appeal period.  A 40 percent rating is warranted for forward flexion limited to 30 degrees or less.  The May 2008 VA examiner stated that the Veteran began experiencing pain with forward flexion at 30 degrees.  Thus, his forward flexion was effectively limited to 30 degrees with other movements also diminished by pain during motion.  Consequently, the Board finds that the Veteran meets the criteria for a 40 percent rating prior to September 29, 2011. 

However, the Board's review of the record does not demonstrate that a rating in excess of 40 percent is appropriate at any time during the appeal period.  Such a rating requires unfavorable ankylosis of the entire thoracolumbar spine, which is not present.  Accordingly, the Board determines that a rating of 40 percent, but no greater, is appropriate prior to September 29, 2011 and that a rating in excess of 40 percent is not supported by the evidence from September 29, 2011 forward. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against ratings in excess of those assigned by the RO, and assigned by the Board herein, for the Veteran's lumbar spine disability.  

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Lumbar spine degenerative disc disease is evaluated under the schedular criteria, which the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2012).  The lumbar spine disability is manifested by limitation of flexion, extension, and lateral flexion and rotation due to symptoms such as pain, fatigue, weakness, and incoordination.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 40 percent disability rating assigned.  See also DeLuca, 8 Vet. App.  Evaluations in excess of that assigned are provided for functional impairment that has not been demonstrated in this case.  The criteria for the ratings assigned by the RO and the Board reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a rating of 40 percent, but no greater, for degenerative disc disease of the lumbar spine prior to September 29, 2011 is granted.  

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from September 29, 2011 is denied.  


REMAND

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record or claimant.  The Board addressed entitlement to TDIU in its February 2011 remand, indicating that the RO should adjudicate that issue.  A rating decision denying entitlement to a TDIU was issued in January 2012.  As entitlement to a TDIU is part and parcel of the increased rating claim adjudicated above, no separate appeal of that decision is required.  Therefore, the Board has jurisdiction over the issue of entitlement to TDIU.

As outlined above, a rating of 40 percent has been granted for the disability at issue prior to September 29, 2011.  As such, the RO must be afforded the opportunity to readjudicate the TDIU issue with consideration of the award herein of a 40 percent rating, prior to September 29, 2011, prior to the Board's appellate consideration.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, to include any additional VA examination deemed warranted, the RO should readjudicate the issue of entitlement to a TDIU, with consideration of the Board's grant of a 40 percent rating for the lumbar spine disability for the rating period prior to September 29, 2011.  If the benefit sought is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The matter should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


